Kane, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 19, 2007, which, among other things, ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct.
Substantial evidence supports the Unemployment Insurance Appeal Board’s finding that claimant, a sales associate, was discharged from his employment due to misconduct. “It is well established that an employee’s unauthorized absence from work may constitute disqualifying misconduct” (Matter of Tahat [Commissioner of Labor], 58 AD3d 921, 921 [2009] [citations omitted]; see Matter of Chiou [Commissioner of Labor], 22 AD3d 1024 [2005]). Here, the record reveals that claimant was absent from work for approximately five weeks, even though his employer had approved only a two-week vacation leave. To the extent that claimant disputes the employer’s version of the underlying events and contends, among other things, that he was absent due to a previously authorized medical leave, this presented a credibility issue for the Board to resolve (see Matter of Ramirez [Commissioner of Labor], 49 AD3d 953, 954 [2008]).
*1198Mercure, J.E, Spain, Kane, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.